Title: From George Washington to the Board of War, 28 August 1778
From: Washington, George
To: Board of War


          
            Gentn
            Head Qrs White plains Augt 28th 1778
          
          Your favor of the 14th Instant has been duly received.
          The object which the Board have in view is desireable—and I wish it may be
            accomplished; however I cannot entertain a hope that accurate returns can be obtained
            here of the Officers who have served in the Army from the beginning of 1777 to the
            present time, and I am certain it will be impossible to ascertain the dates of their
            Commissions. The States never transmitted me lists of their appointments—and the
            perpetual changes which have taken place from death—resignations—the confusion of rank
            &c. &c. have put it out of my power to procure a competent knowledge of
            them. I believe the Board will not be able to form a Register with any regularity, but
            from the arrangemt now in contemplation; Nevertheless the Cols. & Officers
            commanding Corps will use, I am persuaded, their best endeavours to make the Returns
            requested by them, having received orders for the purpose. I have the Honor to be with great respect Gentn Your Most Obedt
            servant
          
            Go: Washington
          
        